             Case 1:21-cv-01016-CM Document 5 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN A. JONES, JR.,
                             Plaintiff,
                    -against-
WESTCHESTER COUNTY DEPARTMENT                                 21-CV-1016 (CM)
OF CORRECTIONS; JOSEPH K. SPANO,
COMMISSIONER OF CORRECTIONS;                                  ORDER OF DISMISSAL
GEORGE LATIMER, COUNTY EXECUTIVE
OF DEPARTMENT OF CORRECTIONS;
HERBERT STODDARD, PHYSCIAN –
WELL PATH REP.,
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Westchester County Department of Corrections,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his

constitutional rights. For the following reasons, the Court dismisses this complaint without

prejudice.

       Plaintiff has previously submitted to this Court an identical complaint against the same

Defendants that raises the same claims. That action is pending in this Court under docket number

20-CV-8542 (PMH). Because this complaint raises the same claims, no useful purpose would be

served by the filing and litigation of this duplicate complaint. Therefore, this action is dismissed

without prejudice to Plaintiff’s pending action under docket number 20-CV-8542 (PMH).

       In light of the Court’s belief that Plaintiff may have submitted this duplicate complaint in

error, the Clerk of Court shall not charge Plaintiff the $350.00 filing fee for this action, and the

Warden or Superintendent having custody of Plaintiff shall not deduct or encumber funds from

Plaintiff’s prison trust fund account for this action.
            Case 1:21-cv-01016-CM Document 5 Filed 02/17/21 Page 2 of 2




         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court dismisses this complaint without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 17, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
